Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered July 18, 2001, convicting defendant, after a jury trial, of auto stripping in the second degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years and one year, respectively, unanimously affirmed.
Summary denial of defendant’s motion to suppress was proper, since defendant’s papers, both on their face and when viewed in context of the information supplied by the People, did not entitle him to a hearing (People v Coleman, 191 AD2d 390, 392, affd 82 NY2d 415, 432). “At no time did defendant allege that he had actually discarded anything in response to unlawful police conduct. Instead, his allegations were couched in vague and hypothetical language that did not raise a factual issue requiring a hearing” (People v Velez, 281 AD2d 311, 311, lv denied 96 NY2d 908). Concur — Andrias, J.P., Sullivan, Rosenberger, Friedman and Gonzalez, JJ.